381 F.2d 381
Clarence C. CHRISTMAN, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 17037.
United States Court of Appeals Sixth Circuit.
July 31, 1967.

Irvin H. Harlamert, Jr., Dayton, Ohio, Harshman, Young, Colvin & Alexander, Dayton, Ohio, on brief, for petitioner.
Deene R. Goodlaw, Department of Justice, Washington, D. C., Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Joseph Kovner, Attorney, Department of Justice, Washington, D. C., on brief, for respondent.
Before O'SULLIVAN, CELEBREZZE and PECK, Circuit Judges.

ORDER.

1
This cause having come on to be heard upon the appeal of Clarence C. Christman from orders of the United States Tax Court denying the following motions filed by Christman: Motion for New Trial; Motion for Reconsideration; Motion to Reconsider Petitioner's Request for Continuance; Motion for Assignment of Case to Trial and for Opportunity to Present Newly Discovered Evidence; and Motion to Set Aside or to Allow Petitioner to Withdraw Purported Stipulations, and the Court having considered the record on appeal and the briefs and arguments of counsel, upon due consideration thereof,


2
It is ordered that the orders and judgment of the Tax Court be, and they are, hereby affirmed.